DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
During a telephone conversation on 16 March 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10 and 12-14 of copending Application No. 16437114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant application are encompassed by the claims of App. ‘114.
Regarding claim 1, App. 114 claims (claims 1 and 7) an antenna comprising: first and second antenna elements (see claim 1, pair of conductive blades form a TSA), wherein the first antenna element is configured to be electrically connected to an outer conductor of a coaxial cable (see claim 7); a center conductor electrically connected to the second antenna element and configured to be electrically 
Regarding claims 2-6, 8, 9, App. 114 claims the limitations in claims 1, 7, and 12-14.
Regarding claims 10 and 11, App. 115 claims the limitations in claims 9 and 10.
Regarding claims 12 and 14, App. 114 claims the limitations in claims 1 and 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. (U.S. Patent No. 7009572, made of record in IDS dated 11 June 2019), hereinafter known as Homer, in view of Hamel et al. (U.S. Patent No. 3013226, made of record in IDS dated 11 June 2019), hereinafter known as Hamel.
Regarding claim 1, Homer teaches (Figs. 2A-2H) first and second antenna elements (220 and 210), wherein the first antenna element is configured to be electrically connected (at 224) to an outer conductor of a coaxial cable (260, see Fig. 2F); a center conductor (262) electrically connected to the 
Homer does not teach further details regarding the balun.
Hamel teaches (Figs. 1-3) wherein the outer conductor (12) is shaped to gradually surround the dielectric and the center conductor (11) over a length of the outer conductor so as to form a balun (col. 1, lines 68-70), that is configured to gradually transform an unbalanced signal in the coaxial cable to a balanced signal that is characteristic of a two-conductor transmission line (col. 1, lines 68-70).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the balun configuration of Hamel in the antenna apparatus of Homer because it provides broadband impedance matching in addition to balun functionality (col. 2, lines 54-58).
Regarding claim 2, Homer as modified teaches the limitations of claim 1, and Hamel further teaches (Figs. 1-3) wherein a degree to which the first antenna element (outer conductor in Hamel) surrounds the dielectric gradually transitions from a first location on a radiating edge of the first antenna element where the dielectric is in tangential contact with the first antenna element to a second location where the first antenna element completely surrounds the dielectric (see Fig. 1).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the balun configuration of Hamel in the antenna apparatus of Homer.
Regarding claim 3, Homer further teaches (Figs. 2A-2H) wherein the first and second antenna elements are blades of a tapered slot antenna (see Fig. 2E).
Regarding claim 5, Homer further teaches (Figs. 2A-2H) a dielectric bracket (240) configured to hold the first and second antenna elements in position with respect to each other (see Fig. 2E), and wherein the dielectric bracket comprises a dielectric support structure (ends of 240) disposed to maintain a positional relationship between the dielectric and the first conductive element (see Fig. 2F).
Regarding claim 6, Homer further teaches (Figs. 2A-2H) wherein the dielectric is cylindrical (see Fig. 2F, 260 is cylindrical so the electrical insulator will be as well) and wherein an area of contact between the dielectric support structure and the dielectric does not exceed a circular, cross-sectional area of the dielectric (see Fig. 2F).
Regarding claim 9, Homer further teaches (Figs. 2A-2H) wherein a portion of the center conductor is inserted into a receiving hole (214) in the second antenna element (see Fig. 2F), and the antenna further comprises a retainer (272, see Fig. 2H) configured to hold the center conductor in the receiving hole, and wherein a head of the retainer is flush with a surface of the second antenna element (see Fig. 2H).
Regarding claim 12, Homer teaches (Figs. 2A-2H) a tapered slot antenna (TSA) (200) comprising: a dielectric bracket (240); first and second conductive blades (220 and 210) mounted to the dielectric bracket so as to define an air gap (294, see Fig. 2F) between edges of the first and second blades thereby forming a TSA (see Fig. 2F); and a balun (260) integrated into the first blade (see Fig. 2G), wherein the integrated balun comprises a center conductor (262) electrically connected (at 214) to the second blade (see Fig. 2G), a dielectric (not shown, electrical insulator, col. 4, lines 60-63) surrounding the center conductor and disposed to electrically insulate the center conductor from the first blade (col. 4, lines 60-63).
Homer does not teach further details regarding the balun.

Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the balun configuration of Hamel in the antenna apparatus of Homer.
Regarding claim 14, Homer further teaches (Figs. 2A-2H) wherein the center conductor and dielectric of the integrated balun are sourced from a coaxial cable (see Fig. 2F).
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGrath et al. (U.S. Patent Application No. 20190252787) teaches a TSA with integrated feeds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896